 

THIRD PROMISSORY NOTE

 

 



Borrower: NG South Dakota, LLC Lender: Michael J. Trucano,   50 Briar Hollow
Lane, Suite 500W   Sellers’ Representative   Houston, TX 77027   155 Sherman
Street       Deadwood, SD 57732        



 

 





Principal Amount: $60,324 Date of Note: January 27, 2012



 

PROMISE TO PAY. NG SOUTH DAKOTA, LLC (“Borrower”) promises to pay to MICHAEL J.
TRUCANO, as Sellers’ Representative under the Stock Purchase Agreement and First
Amendment to Stock Purchase Agreement, (“Lender”), its successors and assigns,
or order, in lawful money of the United States of America, the principal amount
of Sixty Thousand Three Hundred Twenty-four Dollars ($60,324).

 

PAYMENT. Borrower will pay this Note in the principal amount of Sixty Thousand
Three Hundred Twenty-four Dollars ($60,324) on the one-year anniversary of this
Note, January 27, 2013.

 

The unpaid principal of the Note shall be payable on the earlier to occur of the
following:

a) January 27, 2013; or

b) Such earlier date as payment hereunder shall have been accelerated by virtue
of the occurrence of an Event of Default hereunder, at which time the entire
unpaid principal balance hereof and all accrued and unpaid interest thereon, and
all other charges payable pursuant to the terms hereof shall, in any event be
fully due and payable.

 

On January 27, 2013, the entire principal balance, together with all accrued and
unpaid interest, shall be due and payable in full. All payments shall be applied
first to any costs of collection, then to late charges, then to interest and
then to the principal balance. If a default exists, the Lender may apply any
payments received to principal, interest, late charges or other amounts due from
Borrower in such order as Lender, in Lender’s sole discretion, shall determine.
If any payment of principal, interest, late charge or any other sum required to
be made hereunder shall become due and payable on a day other than a business
day, the due date of such payment shall be extended to the next succeeding
business day and interest thereon shall be payable at the applicable interest
rate during such extension.

 

Borrower shall make all payments to the Escrow Agent, Lawrence Title Company,
Spearfish, South Dakota.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method.

 

 

 



 

PREPAYMENT. Borrower may pay all or a portion of the amount owed earlier than it
is due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Note, and
Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to Lender.

 

LATE CHARGE. If a payment is ten (10) days or more late, Borrower will be
charged 2.000% of the regularly scheduled payment or $135.00, whichever is
greater. This late charge shall apply individually to all payments past due and
there will be no daily pro rata adjustment. This provision shall not be deemed
to excuse a late payment or be deemed a waiver of any other rights that the
Lender may have, including the right to declare the entire principal balance and
all accrued interest to be immediately due and payable.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, then, at the option of the Lender, during the entire period during
which such default shall occur and be continuing and whether or not the Lender
has exercised Lender’s option to accelerate the maturity of this Note and
declare the entire principal balance due and payable, then interest shall accrue
on this Note at the default rate of eight percent (8%) per annum on the
remaining principal balance.

 

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default. Borrower fails to make any payment within ten (10) days after
any payment becomes due under the Note.

 

Other Defaults. Borrower fails to comply with or to perform any other material
term, obligation, covenant or condition contained in this Note, and such failure
is not cured within ten (10) days following notice to Borrower, or if default
occurs with respect to any other term or condition or event of default as
defined under the terms of the Stock Purchase Agreement and First Amendment to
Stock Purchase Agreement or in the event a default occurs under any loan
document including any Security Agreement executed in accordance with this Note,
Stock Purchase Agreement and First Amendment to Stock Purchase Agreement, then
the entire principal balance with accrued interest thereon and late charges, if
any, shall become immediately due and payable at the option of the Lender.

 

Insolvency. The dissolution of Borrower (regardless of whether election to
continue is made), or any other termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or by other
method, by any creditor of Borrower or by any governmental agency against a
material portion of the Collateral securing the Indebtedness. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding in an amount determined by
Lender, in Lender’s sole discretion, as being an adequate reserve or bond for
the dispute.



 

 

 

 

LENDER’S RIGHTS. Upon an event of default, Lender may declare the entire unpaid
principal balance under this Note and all accrued unpaid interest immediately
due, and then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay a third party to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and legal expenses whether or not there is a lawsuit, including attorneys’ fees
and legal expenses for bankruptcy proceedings (including efforts to modify or
vacate any automatic stay or injunction), and appeals. If not prohibited by
applicable law, Borrower also will pay any court costs in addition to all other
sums provided by law.

 

GOVERNING LAW. This Note will be governed, construed and enforced by federal law
applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of South Dakota without regard to its conflicts of law provisions.
This Note has been accepted by Lender in the State of South Dakota.

 

WAIVER OF TRIAL BY JURY; JURISDICTION AND VENUE; SITUS OF TRANSACTION. The
Borrower hereby waives any right it may have to a trial by jury in any action
relating to or arising under this Note. At the option of the Lender, this Note
may be enforced in any United States District Court in South Dakota or in the
Circuit Court, Fourth Judicial Circuit, Lawrence County, South Dakota; the
Borrower consents to the jurisdiction and venue of any such court and waives any
argument that venue in such forums is not convenient. In the event the Borrower
commences any action in another jurisdiction or venue under any tort or contract
theory arising directly or indirectly from the relationship created by this
Note, the holder at their option shall be entitled to have the case transferred
to the jurisdiction and venue above described, or if such transfer cannot be
accomplished under applicable law, to have such case dismissed without
prejudice.

 

COLLATERAL. Borrower acknowledges that this Note is secured by a first lien and
security interest in the assets of Borrower, including the stock owned by
Borrower, pursuant to a Security Agreement.

 

STOCK PURCHASE AGREEMENT AND AMENDMENT TO STOCK PURCHASE AGREEMENT. Stock
Purchase Agreement dated October 18, 2011, and First Amendment to Stock Purchase
Agreement dated January 27, 2012, the terms of which are fully incorporated
herein by this reference.

 



SET OFF RIGHTS UNDER STOCK PURCHASE AGREEMENT. Without intending to limit all
terms of the Stock Purchase Agreement, Borrower shall have that right of set-off
set forth in Article 11.5 therein.

 

DEFINITIONS. For the purposes of this Note, all terms not specifically defined
in this Note shall have the same meaning as terms defined in the Stock Purchase
Agreement dated October 18, 2011, First Amendment to Stock Purchase Agreement
dated January 27, 2012 and the Security Agreement executed in accordance with
Stock Purchase Agreement and First Amendment to Stock Purchase Agreement.



 

 

 

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrowers’ successors and assigns, and shall inure to the benefit of Lender
and its successors and assigns.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, that fact will
not affect the rest of the Note. Time is of the essence in the performance of
this Note. No delay or omission on the part of the Lender in exercising any
right hereunder shall operate as a waiver of any such right or of any other
remedy under this Note.  A waiver on any one occasion shall not be construed as
a bar to or waiver of any such right or remedy on any future occasion. Borrower
and any other person who signs, guarantees or endorses this Note, to the extent
allowed by law, waive presentment, demand for payment, and notice of dishonor.
Upon any change in the terms of this Note, and unless otherwise expressly stated
in writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker, or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed necessary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made. The obligations under this Note are joint and several.

 

PRIOR TO SIGNING THIS NOTE, BORROWER HAS READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE. BORROWER ACKNOWLEDGES
RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.

 

  BORROWER:             NG SOUTH DAKOTA, LLC             By:         Name:
Robert B. Sturges       Title: Manager  

 



 

